Title: Import Duties, [20 April] 1789
From: Madison, James
To: 




[20 April 1789]

   
   FitzSimons proposed a drawback of six cents per gallon on exports of rum distilled in the United States.


Mr. Madison Was sorry the gentlemen from Massachusetts were absent, because they could give authentic information with respect to the quantity. He had in his hands a state of the exports from Massachusetts, which he believed to be pretty accurate, from January 1, to December 31, 1787. From this it appeared, that there was exported during that period, to Nova-Scotia 89 hhds. to Europe 134 hhds. and 897 to Africa and the East-Indies. Now he submitted the committee, how far it was proper to adopt a measure for such a trifling consideration, which would become a most dangerous cover to the clandestine trade that must necessarily follow. Rum will, no doubt, be exported in the day and brought back in the night, for the sake of drawing back the duty, as has been done already in similar cases.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 102–3 (also reported briefly in Gazette of the U.S., 22 Apr. 1789).



   
   See JM’s third speech of 14 Apr. and n. 1.






[20 April 1789]

   
   FitzSimons continued to defend drawbacks on rum exports.


Mr. Madison Thought there were very few cases in which drawbacks ought to be allowed, perhaps none but what related to the East-India trade. The small proportion of distilled rum exported did not justify so great a risque; but of the small proportion which went abroad, the greatest part went to the coast of Africa; he feared this trade was inconsistent with the good of mankind, and ought to be reprobated instead of encouraged. If gentlemen were to consider the great advantages derived to the distillers from the present government, they would perhaps think them sufficient for their encouragement without allowing a draw-back. The annual exportation from Massachusetts to the several ports of the United States, is 5327 hhds. This quantity was formerly subjected to an equal duty with West-India rum. If under these circumstances country rum could command this great sale, what will it do now when the communication is free? and many parts of the United States laid open to this trade, that was shut before. This consideration alone ought to do away all complaints for want of a drawback.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 103. After his original motion was defeated, FitzSimons introduced a more general motion allowing drawbacks, which passed the next day.




